Exhibit 10.11

 

AMENDMENT ONE TO THE

ARKANSAS BEST VOLUNTARY SAVINGS PLAN

 

As Amended and Restated Generally Effective January 1, 2008

 

WHEREAS, Arkansas Best Corporation (the “Company”) sponsors the Arkansas Best
Corporation Voluntary Savings Plan (the “Plan”), as amended and last restated
effective as of January 1, 2008; and

 

WHEREAS, the Company desires to amend the Plan to suspend the Company’s Matching
Contributions effective January 1, 2010; and

 

WHEREAS, Section 9 of the Plan permits the executive officers of the Company to
amend the Plan.

 

NOW, THEREFORE, pursuant to its authority under Section 9, the Company hereby
amends the Plan effective as of January 1, 2010 as follows:

 

1.  Section 4.3 is hereby restated to read as follows:

 

4.3          Matching Contributions.  Effective January 1, 2010 the Employer
shall cease Matching Contributions. Prior to January 1, 2010, the Employer
credited to a Participant’s Account fifteen cents ($.15) for every dollar for
Match Qualified Deferrals that such Participant elected as his Compensation
Deferral Contribution for the Plan Year, up to a maximum Matching Contribution
of $15,000 per Plan Year.  Matching Contributions were credited as of each
payroll period.

 

IN WITNESS WHEREOF, ARKANSAS BEST CORPORATION has caused this instrument to be
executed by its duly authorized officers on this          day of
                    , 2010.

 

 

ARKANSAS BEST CORPORATION

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------